Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 7,
2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-01037-CV


  PINNACLE PREMIER PROPERTIES, INC. AND PINNACLE REALTY
                 ADVISORS, INC, Appellants

                                        V.

GHISLAIN BRETON, CATHERINE DENICOURT AND DAVID ANDREIS,
                        Appellee

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-02397


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 9, 2015. On June 27,
2016, appellants and appellees/cross-appellants filed a joint motion to dismiss the
appeal. Tex. R. App. P. 42.1. The motion is granted. The appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.